Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim(s) 1, 4, 6, 8, 10, 12, 14, 16, 18-19 is/are objected to because of the following informalities:  
The article “the” in front of all the parameters should be “a” or deleted when there is no antecedence.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda (US 20070070523).

    PNG
    media_image1.png
    631
    620
    media_image1.png
    Greyscale

 	Regarding claim 1, Noda teaches a camera optical lens (Fig. 1, Table 5, [112-]) comprising, from an object side to an image side in sequence: a first lens, a second lens having a positive refractive power, a third lens having a positive refractive power, a fourth lens, a fifth lens, and a sixth lens; wherein the camera optical lens further satisfies the following conditions:
−3≤f1/f≤ −1 (f1: -104, f: 99.3 to 248.25);
1.7≤ n4≤2.2 (1.81);
1.7≤ n6≤2.2 (1.85);
1.8≤ f5/f6≤3 (1450/514); where
f: the focal length of the camera optical lens;
f1: the focal length of the first lens;
f5: the focal length of the fifth lens;
f6: the focal length of the sixth lens;
n4: the refractive index of the fourth lens;
.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda.
Regarding claim 2, Noda teaches all the limitations as stated in claim 1, but does not explicitly teach the first lens is made of plastic material, the second lens is made of plastic material, the third lens is made of plastic material, the fourth lens is made of glass material, the fifth lens is made of plastic material, the sixth lens is made of glass material.
Absent any showing of criticality and/or unpredictability, having the first lens is made of plastic material, the second lens is made of plastic material, the third lens is made of plastic material, the fourth lens is made of glass material, the fifth lens is made of plastic material, the sixth lens is made of glass material would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention, since both plastic and glass material are popular choice as lens material which depends on the availability and design choice for each manufacturer. With the many manufacturers making many kinds of camera optical lens, and the limited combination of glass vs plastic for each lens, it is more likely than not, some manufacturer will choose the specific material combination as stated in claim 2.
.
 
 Allowable Subject Matter
Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding each of claims 3-4, 6, 8, 10, 12, 14, 16, 18-19, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for a camera optical lens including the parameters ranges as defined in each claim, along with the other claimed limitations of each claim.
The other claim(s) is/are allowed for its/their claim dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234